Ogden, J.
Taking the certified statement of facts presented in the record of this cause as a true and correct statement of all the material evidence produced on the trial, we do not hesitate to say that the judgment is contrary to the law and the evidence, and that the court erred in overruling the motion for a new trial. The suit was brought on a certain draft, which was set out and made a part of the petition; but the statement of facts contains no such draft, and no evidence that such a draft ever existed ; nor, indeed, does it contain any evidence whatever of any indebtedness or liability of defendant to the plaintiff for any sum; and we should be disposed to reverse the judgment and dismiss the cause, but for the strong probability that there was a material error in the parties themselves in preparing a statement of facts, or the officer in making up the transcript; and we therefore will simply reverse the judgment, with the remark that the statement of facts contained in the record of this cause can be the foundation for no legal judgment.
We are also of the opinion that the court erred in overruling the defendant’s exceptions to the plaintiff’s petition. Certainly the maker of the draft sued on could not be held personally liable, without an allegation and proof that the same had been presented to the drawee for payment; and we are also of the opinion that the maker should have been notified of the dishonor of Ms draft within a reasonable time. In the case of Carson’s Administrator v. Russell & Scott, 26 Texas, 456, the court held that the holder of the draft *631was bound to present it for payment when due. The draft sued on in this case was payable at sight, and it was the duty of the holder, not only to present the same for payment within a reasonable time, but also to give the maker notice of the non-payment.
The testimony of Southerland was irrelevant and immaterial, as connected with the issues presented in the pleadings, and for that reason should have been ruled out by the court; but we are unable to see how that testimony could affect the judgment in any manner, and particularly as the whole cause, both of law and facts, was submitted to the court without the intervention of a jury. But for the reasons given, the judgment is reversed and the cause remanded.
Reversed akd remarded.